Citation Nr: 0433345	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service continuously from September 
1973 to June 1979, with subsequent service in the National 
Guard from 1981 to 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified before the undersigned at a May 2004 
hearing at the RO.  A copy of the transcript of that hearing 
is of record.


REMAND

In a May 2004 hearing before the undersigned, the veteran 
testified to continued treatment at VA from October 2002 to 
the present.  The case was held open in order to allow the 
veteran's representative adequate opportunity to submit the 
outstanding records, however, it does not appear that the 
records were submitted.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, these records should be 
obtained by the RO.  

The veteran also testified that he had previously been denied 
social security disability benefits.  The record reflects 
that in June 2002, the RO attempted to obtain records from 
the Social Security Administration (SSA) pertinent to the 
veteran's disability claims.  SSA responded in October 2002 
that the veteran had recently filed a claim in a district 
office, which may have medical evidence in the file.  SSA 
provided the district office's address, but it does not 
appear that the RO made attempts to obtain these records.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of VA evaluation and/or 
treatment of the veteran's 
schizoaffective disorder from October 
2002 to the present.

2.  The RO should obtain from the SSA, 
records pertinent to the veteran's claims 
for SSA disability benefits (to include 
the decision(s) and all supporting 
medical records).  All records and/or 
responses received should be associated 
with the claims file.

3.  The veteran should be requested to 
submit any pertinent medical evidence, 
not already of record, supportive of his 
claim that a schizoaffective disorder was 
present in service or manifested within 
one year thereof, or provide the RO with 
the information and authorization 
necessary for the RO to attempt to obtain 
such evidence on his behalf.  

4.  If the RO is unable to obtain any 
pertinent evidence identified but not 
provided by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

5.  In the event evidence obtained 
pursuant to the development requested 
above suggests the need for VA 
psychiatric examination to comply with 
the provisions of the VCAA and 38 C.F.R. 
§ 3.159 (c)(4), such should be afforded 
to the veteran.  

6.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO should readjudicate the 
claim based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




